DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues…
That Maruyama et al. (US-6,246,740, hereinafter Maruyama) nor W. Chapman (US-2003/0,146,346, hereinafter Chapman) of the previously relied upon authors teach implementing the newly amended feature of a magnesium or magnesium alloy mandrel that is capable of being melted out.
Applicant further argues that none of the other applied references make up for the deficiency of Maruyama in view of Chapman.
This is not found to be persuasive because…
While none of the previous authors taught the newly amended feature, i.e. a magnesium or magnesium alloy mandrel. It should be recalled that Maruyama/ Chapman did teach using mandrel that could be melted out during the fabrication of nuclear claddings, and that the mandrel could be optimized to melt at whatever temperature was need (Chapman ([0144] & [0164]). The newly amended features are taught by Takahashi et al. (US-3,124,875, hereinafter Takahashi), which teaches in the (Claim 1) teaches the melting said mandrel and removing the melted mandrel from said bore, before beginning said rotary swaging filling said tubular space with nuclear reactor fuel material and confining it therein. With KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
This is unpersuasive because as explained above there was not found to be deficiency in Maruyama in view of Chapman.
Applicant’s arguments, see (Pg. 5-6), filed on 3-2-2022, with respect to the amended feature of claim(s) 1-4, 7, 11, 26 & 29 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maruyama in view of Chapman and in further view of Takahashi.
        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (GB-915,438) – British equivalent to above cited patent. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715